DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2019 and 04/17/2020 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10 is objected to because of the following informalities:  the limitation “a storage medium storing a vehicle control program” should read “a tangible, non-transitory computer readable medium storing a vehicle control program”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 4 and 10 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganassi (WO 2006031219; “Ganassi”).

Regarding claim 1, Ganassi discloses, in figures 4-5, a vehicle control device that controls temperature information for a test vehicle (ABSTRACT, “An apparatus and method is provided for testing at least one performance characteristic of a vehicle”), comprising: a peripheral temperature acquisition unit (202, 207) that acquires a peripheral temperature of the test vehicle (p. 14, ¶ 5, Ganassi’s sensors sense the environmental temperature) from a first temperature sensor (207) that is provided in a soak chamber where the test vehicle is stored or in a test chamber (100) where the test vehicle (150) is tested; a position information acquisition unit (182, 188a, 188b, 190) that acquires position information for the test vehicle (p. 13, ¶ 2, Ganassi determines when the vehicle is within section 162 by detecting signals from transmitters 188a and 188b); and a recording unit (184) that associates the peripheral temperature of the test vehicle (see previous comment) with the position information for that test vehicle (see previous 
Examiner notes the limitation "acquires a peripheral temperature of the test vehicle from a first temperature sensor that is provided in a soak chamber where the test vehicle is stored or in a test chamber where the test vehicle is teste" is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.

Regarding claim 2, Ganassi discloses, in figures 4-5, there is further provided a vehicle temperature acquisition unit (182, 180) that acquires from a second sensor (180) that is mounted in the test vehicle (150) a vehicle temperature (p. 12, ¶ 4, Ganassi’s sensors include a temperature sensor), which is the temperature of that particular test vehicle (150), and the recording unit (184) additionally associates the vehicle temperature of that test vehicle (see previous comment) with the peripheral temperature of the test vehicle (p. 14, ¶ 5, Ganassi’s sensors sense the environmental temperature) and the position information for the test vehicle (p. 13, ¶ 2, Ganassi determines when the vehicle is within section 162 by detecting signals from transmitters 188a and 188b), and records this association (p. 16, ¶ 4, Ganassi downloads sensor data from each test run to the remote controller).

Regarding claim 3, Ganassi discloses, in figures 4-5, one of a beacon transmitter (188a, 188b) that transmits beacon signals (p. 16, ¶ 2, Ganassi’s “receiver 190 on vehicle 150 receives the signal being emitted by either transmitter 188a”) and a beacon receiver that receives beacon signals (p. 16, ¶ 4, Ganassi’s output device transmits data to remote controller 202, the examiner 

Regarding claim 4, Ganassi discloses, in figures 4-5, a plurality of the first temperature sensors (207) are provided in the soak chamber (100), and the peripheral temperature acquisition unit (202, 207) acquires the peripheral temperature of the test vehicle (p. 14, ¶ 5, Ganassi’s sensors sense the environmental temperature) from the first temperature sensor (207) that is located closest to the test vehicle (150) based on the position information for that test vehicle (p. 13, ¶ 2, Ganassi determines when the vehicle is within section 162 by detecting signals from transmitters 188a and 188b) acquired by the position information acquisition unit (182, 188a, 188b, 190).
Examiner notes the limitation "the peripheral temperature acquisition unit acquires the peripheral temperature of the test vehicle from the first temperature sensor that is located closest to the test vehicle based on the position information for that test vehicle acquired by the position information acquisition unit" is functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.


Examiner notes the limitation "acquires a peripheral temperature of the test vehicle from a first temperature sensor that is provided in a soak chamber where the test vehicle is stored or in a test chamber where the test vehicle is teste" is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.


.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komada (US 20150332520, “Komada”).

Regarding claim 1, Komada discloses, in figures 1-2, a vehicle control device ((4) ¶ 0032, Komada’s test management apparatus sets test conditions in the test bench) that controls temperature information (¶ 0046, the examiner construes Komada’s test management apparatus is connected to the temperature controller) for a test vehicle (not enumerated, see figure 1), comprising: a peripheral temperature acquisition unit that acquires a peripheral temperature of the test vehicle from a first temperature sensor (¶ 0046, the examiner asserts Komada’s temperature controller would include a room temperature sensor; ¶ 0077, additionally Komada measures intake temperature that may be taken as room temperature, (2b), further Komada 
Examiner notes the limitation "acquires a peripheral temperature of the test vehicle from a first temperature sensor that is provided in a soak chamber where the test vehicle is stored or in a test chamber where the test vehicle is teste" is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.

Regarding claim 9, Komada discloses, in figures 1-2, an exhaust gas analysis system (2a, 3a) comprising: the vehicle control device (4) according to claim 1; a chassis dynamometer (32) on which the test vehicle (not enumerated) is mounted (see figure 1); and an exhaust gas analysis device (22, 30a), that analyzes exhaust gas from the test vehicle (not enumerated, see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ganassi (WO 2006031219; “Ganassi”), in view of Venkiteswaran (US 20200043257; “Venkiteswaran”).

Regarding claim 5, Ganassi discloses, in figures 4-5, the recording unit (184) associates the vehicle temperature of the test vehicle (p. 12, ¶ 4, Ganassi’s sensors include a temperature sensor) with the position information (p. 13, ¶ 2, Ganassi determines when the vehicle is within section 162 by detecting signals from transmitters 188a and 188b) for that test vehicle (150), and records this association (p. 16, ¶ 4, Ganassi downloads sensor data from each test run to the remote controller).
Ganassi fails to explicitly disclose a test vehicle parked in a parking lot and the positioning information is acquired from a GPS system.
Examiner notes that the limitation: “the vehicle temperature acquisition unit acquires the vehicle temperature from the test vehicle that is parked in a parking lot” is an intended use type statements. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.
Venkiteswaran teaches, in figures 1-2, the vehicle acquisition unit (105, 110) acquires the vehicle data ((115) ¶ 0028) from the test vehicle (101) that is parked (see figure 2) in a parking 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Venkiteswaran’s scheme of collecting fleet vehicle data using embedded vehicle sensors including GPS sensors into Ganassi’s device to track stored vehicle states. Doing so increases efficiency by automating measurement and tracking functionality.

Regarding claim 6, Ganassi discloses, in figures 4-5, the recording unit (184) associates the peripheral temperature of that test vehicle (p. 14, ¶ 5, Ganassi’s sensors sense the environmental temperature) and the position information for that test vehicle (p. 13, ¶ 2, Ganassi determines when the vehicle is within section 162 by detecting signals from transmitters 188a and 188b), and records this association (p. 16, ¶ 4, Ganassi downloads sensor data from each test run to the remote controller).
Ganassi fails to disclose associating a residual charge of a battery that is mounted in the test vehicle.
Venkiteswaran teaches, in figures 1-2, associating a residual charge of a battery (¶ 0064, Venkiteswaran requests a charge level of the battery) that is mounted in the test vehicle (101) and the position information for that test vehicle (¶ 0028, “vehicle location”), and records this association (¶ 0064, examiner notes Venkiteswaran’s vehicle is detected upon return, polled for battery charge and instructed what charge to attain at a charging station, the examiner believes this illustrates Venkiteswaran saves charge data).


Regarding claim 7, Ganassi discloses, in figures 4-5, the recording unit (184) associates the peripheral temperature of that test vehicle (p. 14, ¶ 5, Ganassi’s sensors sense the environmental temperature) and the position information for that test vehicle (p. 13, ¶ 2, Ganassi determines when the vehicle is within section 162 by detecting signals from transmitters 188a and 188b), and records this association (p. 16, ¶ 4, Ganassi downloads sensor data from each test run to the remote controller).
Ganassi fails to disclose associating fuel data relating to fuel with which the test vehicle is replenished.
Venkiteswaran teaches, in figures 1-2, associating fuel data relating to fuel with which the test vehicle is replenished (¶ 0048, Venkiteswaran’s server receives fuel system data including the location, date, amount and fuel composition of the last refill) with the peripheral temperature of that test vehicle (¶ 0049, Venkiteswaran takes into account temperature ranges the fuel was exposed to when determining decomposition) and the position information for that test vehicle (¶ 0048, Venkiteswaran’s vehicle is detected upon return, polled for fuel system data) and records this association (¶ 0048, Venkiteswaran’s server stores fuel system data in the data store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Venkiteswaran’s scheme of collecting vehicle fuel 

Regarding claim 8, Ganassi discloses, in figures 4-5, the recording unit (184) associates the peripheral temperature of that test vehicle (p. 14, ¶ 5, Ganassi’s sensors sense the environmental temperature) and the position information for that test vehicle (p. 13, ¶ 2, Ganassi determines when the vehicle is within section 162 by detecting signals from transmitters 188a and 188b), and records this association (p. 16, ¶ 4, Ganassi downloads sensor data from each test run to the remote controller).
Ganassi fails to disclose associating fuel data relating to fuel with which the test vehicle is replenished.
Venkiteswaran teaches, in figures 1-2 and 4, associating tire pressure data showing tire pressures of the test vehicle ((410) see figure 4) with the peripheral temperature of that test vehicle ((425) see figure 4) and the position information for that test vehicle ((405) see figure 4), and records this association ((455) ¶ 0096, Venkiteswaran determines if the tire pressure is outside a specified pressure threshold, the examiner asserts Venkiteswaran’s determination would include a memory storage step).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Venkiteswaran’s scheme of collecting vehicle tire data into Ganassi’s device to track stored test vehicle states. Doing so increases the efficiency of maintaining vehicle readiness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469) 295-9072. The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856         

/Eric S. McCall/Primary Examiner, Art Unit 2856